Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed July 27, 2021.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 

Claims 1-2, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saruta (US Pat. 6,196,668).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
            Saruta discloses in Figures 1-5 and 9A-10 an ink cartridge for a printer comprising:
            Regarding claim 1, S10, removing an upper cover (192) of an original ink cartridge (18, 107K) to obtain a cartridge shell (18) (Figures 2A-3);
S20, electrically connecting an external control circuit board (205) with an original control circuit board (185, 186) of the original ink cartridge (18,107K), so that contacts on the original control circuit board (185, 186) communicate with the external control circuit board (205) (Figures 2A-3, paragraph 0064-0065),
S30, arranging an internal control circuit board (80, 174) at a corresponding position of an inner container (107K) (Figures 2A-3); and
S40, installing the inner container (107K) in the cartridge shell (18), so that internal contacts (174) of the internal control circuit board (80, 174) of the inner container (107k) are electrically connected with the external control circuit board (205) to obtain the inner container type ink cartridge, wherein a first chip of the external control circuit board or a second chip (80) of the internal control circuit board (80, 174) is written with actual ink volume data of the inner container (107K) and an adopted program  (Figures 9A-10, paragraphs 0066 and 0086),
          Regarding claim 2, wherein in step S20, a communication hole is formed in the cartridge shell (18) to connect the external control circuit board (205) to the original control circuit board 
          Regarding claim 7, wherein in step S20, the contacts (185) on the original control circuit board (185, 186) are welded (inherently welded) with some external contacts at corresponding positions of the external control circuit board (205) in a one-to-one correspondence mode, so as to communicate with each other (Figures 3-4).
          Regarding claim 8, wherein the internal contacts (174) of the internal control circuit board (80, 174) in step S30 are arranged on an end face, away from the inner container (107K), of the internal control circuit board (80, 174) (Figure 2A).
           Regarding claim 9, a cartridge shell (18), the cartridge shell being provided with a shell slot, and the cartridge shell being provided with an original control circuit board (185, 186) (Figure 2B);
an external control circuit board (205), the external control circuit board (205) being provided with a first chip (200, 210, 220), and the external control circuit board (205) electrically communicating with the original control circuit board (185, 186) (Figures 2B-5); and
an inner container (107K) and an internal control circuit board (80, 174), the internal control circuit board (80, 174) being installed on the inner container (107K), the internal control circuit board (80, 174) being provided with a second chip (80), and the internal control circuit board (80, 174) being provided with internal contacts (174) (Figure 2A);
wherein after the inner container (107K) is placed in the cartridge shell (18), the external control circuit board (205) electrically communicates with the internal contacts (174), and the first chip or the second chip (80) stores actual ink volume data of the inner container and an adopted program (Figures 9A-10, paragraphs 0066 and 0086).

            Regarding claim 11, wherein the external control circuit board (205) and the internal control circuit board (80, 174) are connected through a conductive piece (Figures 3-5).
            Regarding claim 13, wherein an opening of the cartridge shell (18) is provided with a connection slot, so that the external control circuit board (205) is clamped on the connection slot, some external contacts (205)  communicate with the original control circuit board (185, 186), and remaining external contacts (205) are located in the shell slot; in this way, after the inner container (107K) is placed in the shell slot, the internal contacts (174) communicate with the external contacts (205) located in the shell slot (2A-3).         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,488,369; US Pat. 6,634,738; US Pat. 7,841,711) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a manufacturing method of an inner container type ink cartridge comprising, wherein step S20, an external control circuit board and an internal control circuit board  are connected through a conductive piece, so that two circuit connection ports of the conductive piece are respectively connected with the external contacts on the external circuit board and the internal contacts on the internal control circuit board.


            Claims 5-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a manufacturing method of an inner container type ink cartridge, comprising, wherein in step S10, after removing an upper cover of an original ink cartridge, a grid in an inner cavity of the original ink cartridge is milled off, a sponge is taken out, and ink in the inner cavity of the original ink cartridge is washed off in the combination as claimed.

            Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an inner container type ink cartridge comprising two circuit connection ports those are arranged on the conductive piece, and the two circuit connection ports of the conductive piece are respectively connected with external contacts of an external control circuit board and internal contacts of an internal control circuit board in the combination as claimed.

            Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an inner container type ink cartridge comprising some external contacts on the external control circuit board those are connected with contacts on an original control circuit board, the external control circuit board is bent into a shell slot along the mouth of the shell slot, and remaining external contacts are located in the shell slot, so that when an inner 

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
          For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/ANH T VO/Primary Examiner, Art Unit 2853